Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I: Claims 1-37, drawn to engineered immune cells.
Group II: Claims 38-55 and 64-65, drawn to methods of treating cancer.
Group III: Claims 56-63, drawn to methods for preparing immune cells for cancer therapy
Group IV: Claims 66-68 and 83, drawn to compounds of Formula I.
Group V: Claims 69-79, drawn to compounds of Formula II.
Group VI: Claims 80-82, drawn to compounds of Formula III.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 

Elect a specific first prodrug converting enzyme according to the group of claim 1.
Elect a specific second prodrug converting enzyme.
Elect a specific receptor (for example, a T cell receptor, a native receptor, a chimeric antigen receptor, etc.). If electing a chimeric antigen receptor, elect a specific binding target of the extracellular antigen binding domain of the chimeric antigen receptor. 
Elect either with or without operably linking the first prodrug converting enzyme and/or the second prodrug converting enzyme to a promoter; if electing with, specify a type of promoter.

If Applicant elects group II, Applicant is further required to elect from the following:
Elect a specific tumor or cancer type according to the group of claim 50.
Elect either with or without administering a cytokine; if electing with, elect a specific cytokine according to the group of claim 55.
Elect a specific first prodrug and a specific second prodrug.
Elect either with or without an additional cancer therapy; if electing with, elect a specific species of additional cancer therapy.

If Applicant elects Group IV, V, or VI, Applicant is further required to elect specific species of R and X groups of the elected molecule.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 3, 24, 49, 50, 52, 55, 66, 69, 80, and 83.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VI lack unity of invention because the groups do not share the same or corresponding technical feature. the special technical features of Group I-III include an engineered immune cell comprising a prodrug converting enzyme expressed in the cytoplasm and a method of preparing thereof, where the engineered immune cell is not a compound of Formula I, II, or III and is not present in Groups IV-VI; the special technical features of Group IV include the compound of Formula I, where the compound of Formula I is not a compound of Formula II or III or the engineered immune cell and is not present in Groups I-III; the special technical features of Group V include the compound of Formula II, where the compound of Formula II is not a compound of Formula I or III or the engineered immune cell and is not present in Groups I-III; and the special technical features of Group VI include the compound of 
No technical features are shared among Groups I-VI, accordingly, these groups lack unity a priori.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER JOHANSEN whose telephone number is (571)272-0280.  The examiner can normally be reached on Monday-Friday, 8:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/SHARON X WEN/Primary Examiner, Art Unit 1644